Exhibit 10.27

AGREEMENT FOR PROVISION OF NATURAL GAS

FACILITIES FOR UNUSUAL FACILITY REQUIREMENTS

PART I

 

Date of Agreement:

   February 13, 2007

Work Order Numbers:

   1544-4219 Gas Meter Installation    06631473 Gas Service (Sketch Attached)   
2022 Gas Odorizer    2506 City Gate Installation

Company:       Customer: CONSUMERS ENERGY COMPANY       LIBERTY RENEWABLE FUELS,
LLC A Michigan Corporation       David Skjaerlund, PhD            
                                    (Name) One Energy Plaza       3508 East M-21
                            (Street and Number)      
                        (Street and Number) Jackson,MI 49201       Corunna, MI
48817                         (City, State and ZIP Code)      
                    (City, State and ZIP Code) Attention: Corporate Account
Manager      

Service Location:

   1266 E. Washington, Ithaca   

Township:

   North Star                                                     County:
Gratiot                                                  

(Section:

   5 & 8                                             Town:    10 North       
                                    Range:     2 West        )

 

Anticipated Completion Date:

     July 1, 2008

Total Estimated Cost of Facilities:

   $ 2,481,000.00 Deposit Subject to Refund:    $ 2,480,300.00 Nonrefundable
Contribution:    $ 700.00       

Total Estimated Payment:

   $ 2,481,000.00       

Part II, Terms and Conditions, on the reverse side of hereof are a part of this
Agreement.

CUSTOMER ACKNOWLEDGES HAVING READ SAID TERMS AND CONDITIONS.

 

CONSUMER ENERGY COMPANY     LIBERTY RENEWABLE FUELS, LLC By   /s/ Paul N.
Preketes     By   /s/ David Skjaerlund   (Signature)       (Signature) Paul N.
Preketes       David Skjaerlund, PhD   (Print or Type Name)       (Print or Type
Name) Title   Senior Vice President for Energy Delivery     Title   President
and CEO



--------------------------------------------------------------------------------

PART II

TERMS AND CONDITIONS

 

1. Request for Service: The Customer requests the Company to provide natural gas
service to the location described in Part I. In order to provide such natural
gas service, it will be necessary for the Company to install facilities for an
operation considered “Unusual Facilities” by the Company. (See the Company’s
Schedule of Rates Governing the Sale of Natural Gas Service, hereinafter termed
Rate Schedule Rule B2.4.) The general location and type of these facilities are
shown on the Work Order sketch attached.

The facilities required to serve the location described in Part I includes the
construction of a new city gate installation with an approximate capacity of 590
Mcfh, the construction of approximately 400 feet of 6 high pressure service line
and the construction of a meter installation with an approximate capacity of 590
Mcfh serving the customers fuel line the requested delivery pressure of 60 psig.

 

2. Application of Rate Schedule: Except for the special conditions pertaining to
deposit and refunds contained in this Agreement due to the nature of the
facilities to be provided, this Agreement and the construction and operation of
the facilities shall be subject to the Rate Schedule and any modifications or
replacements thereof as may be applicable, copies of which will be furnished to
the Customer upon request. The Customer shall pay the Company the Total
Estimated Cost stated in Part I, as set forth in paragraph 13 below. The Company
shall construct these facilities with all reasonable dispatch, upon receipt of
the Total Estimated Cost stated in Part I. If construction of these facilities
is delayed due to action or inaction of the Customer, the Company may terminate
this Agreement by written notice to the Customer. Upon such termination, the
Company will refund the Customer’s payment, less any expenses incurred to
provide service to the location described in Part I of this Agreement, without
interest.

If any portion of the facilities is to be installed between December 15 and
April 15, the Customer shall pay the Company, prior to installation of said
extension or portion thereof, an additional nonrefundable contribution (winter
charge) per trench foot for the portion of said line extension installed during
said period. No portion of said facilities will be installed between December 15
and April 15, unless the Customer has paid such additional contribution.
Further, a nonrefundable contribution in addition to that provided for herein
may be required where, in the Company’s judgment, practical difficulties (not
considered in determining the nonrefundable contribution included herein) such
as water conditions or rock near the surface are encountered during
construction. If the Customer does not make the additional contribution within
15 days after written notice of the amount of the additional contribution, the
Company may, at its option, refund all payments made to it hereunder by the
Customer, without interest, and with reasonable expenses incurred by the Company
on account of this Agreement deducted therefrom, and this Agreement shall
thereupon terminate.

 

3. Deposit Requirements: The Customer agrees to pay a deposit of the estimated
cost of the facilities to be constructed, as set forth in paragraph 13 below,
subject to refund, as set forth in paragraph 4 below. If, for any reason beyond
the Company’s control, the cost of the facilities varies significantly, the
Company will notify the Customer in writing and has the right to delay or
suspend all construction of facilities until a response is received from the
Customer accepting the revised estimated cost. If this acceptance is not
received, the Company may refund all payments made to it hereunder by the
Customer, without interest, and with reasonable expenses incurred by the Company
on account of this Agreement deducted therefrom, and this Agreement shall
thereupon terminate.

 

4. Deposit Refunds: The Company shall refund all or a portion of the deposit
over a period of 5 years from the date that construction of the Company’s
facilities is completed. Refunds shall not exceed the refundable deposit and the
deposit shall bear no interest. Calculations of Revenue shall exclude Gas Cost
Recovery charges, surcharges and sales tax. The Company shall calculate
estimates of revenues upon which refunds shall be issued.

 

  a. The Company shall refund to the Customer 100% of the incremental increase
in the amount of actual Revenue paid to the Company over the Base Revenue,
within 45 days of the end of the first complete 12-month period following the
date on which construction of the Company’s facilities were completed. The
increase shall be calculated by reviewing the revenue received during the
24-month period ending the month prior to completion of construction of the
Company's facilities divided by two, to be defined as the Base Revenue.

 

  b. The Company shall refund to the Customer 100% of the incremental Revenue
increase over the Base Revenue for each of the following four successive
12-month periods following the date on which construction of the Company’s
facilities were completed.

 

  c. The Company shall retain any portion of the deposit remaining at the end of
the fifth 12-month period following the date on which construction of the
Company’s facilities were completed, and no further refund(s) will be paid.

 

5.

Property Rights: As a condition precedent to the installation of the facilities,
the Customer shall secure and deliver to the Company, at no expense to the
Company, recordable instruments, in form and substance satisfactory to the
Company, granting such unencumbered property rights as the Company deems
appropriate and necessary for the installation and maintenance of said
facilities. If said rights are not delivered to the Company within 30 days of
this Agreement, the Company may at its Option, refund all payments made to it
hereunder by the Customer, without



--------------------------------------------------------------------------------

 

interest, and with reasonable expenses incurred by the Company on account of
this Agreement deducted therefrom, and this Agreement shall thereupon terminate.

 

6. Site Preparation: The Customer shall provide rough grading (not more than 3
inches below finished grade) so that the Customers service line can be properly
installed in relation to the finished grade level and shall thereafter maintain
the average ground elevation within 6 feet of any conduit or pipe at a level not
exceed 12 inches above or below the grade level established at the time of
installation of said facilities. The Company will backfill and place excavated
earth over the Customer’s service line. The Customer is responsible for the
final restoration of the area.

 

7. Site Responsibilities: The Customer shall provide, at no expense to the
Company, a 24-Foot-wide path of crushed gravel along the access drive to the
facilities. The Customer is responsible for obtaining all necessary governmental
approvals and permits.

 

8. Inability to Perform and Postponement or Construction: Upon execution of this
Agreement and compliance in full by the Customer with all conditions to be
performed by it as contained herein and in the Rate Schedule, the Company,
subject to weather, labor disputes, availability of necessary materials, and any
other cause beyond the reasonable control of the Company, shall construct such
facilities so as to make service available to the Customer to be served by such
facilities on or about the completion date stated in Part I. Notwithstanding the
foregoing, if, in the sole judgment of the Company, it does not appear that the
Customer will in fact require and be prepared to receive such service upon
completion of such facilities, the Company may, upon notice thereof to the
Customer, postpone construction of said facilities until such time as, in the
sole judgment of the Company Customers will require and be prepared to receive
such service. In the event of such postponement by the Company the Customer may,
upon notice thereof to the Company, cancel this Agreement at any time prior to
the commencement of installation of said facilities by the Company. If prior to
the end of any such postponement by the Company, the deposit required for
installation of said facilities increases or decreases due to changes in the
estimated cost, the Company may, prior to construction, require the Customer to
(1) execute an amendment to this Agreement reflecting said changes in costs and
(2) pay such additional cost. If the Customer fails to execute such amendment
and pay such additional costs within 30 days after presentation of such
amendment to the Customer, or if any such postponement of construction continues
for more than 12 months, the Company may, upon notice thereof to the Customer,
cancel this Agreement. In the event of such cancellation either by the Customer
or by the Company as aforesaid, the Company shall refund all payments made to it
hereunder by the Customer less reasonable expenses incurred to provide service,
without interest.

 

9. Notices: All notices required hereunder shall be in writing and shall be sent
by United States mail or delivered in person to the parties at their respective
addresses as set forth in Part I. Either party may at any time change the
addressee or address to which notices to it are to be mailed or delivered by
giving notice of such change to the other party.

 

10. Title to facilities: The title to the facilities shall vest in the Company
and the Customer shall have no interest therein by reason of any payment under
this Agreement.

 

11. Rate Schedule for Natural Gas Service: The Agreement does not include the
providing of natural gas service. Natural gas service will be provided at an
available rate in accordance with the Rate Schedule.

 

12. Assignment: This Agreement shall not be assigned by the Customer except with
the previous written consent of the Company and any attempted assignment without
such consent shall be void.

 

13.    Deposit: The estimated cost of the facilities is:

   City Gate (Including Odorizer)    $2,118,000    Meter    $291,000    Service
Line    $72,000    Total    $2,481,000

The Customer shall pay the Total Estimated Cost as follows:

   $ 343,000 upon execution of this Agreement    $ 1,311,000 within 4 months of
execution    $ 827,000 within 8 months of execution

The Company will not order any material until the Customer makes the initial
payment of $343,000.

The Estimated Completion Date is based on receipt of the executed Agreement and
initial payment on or before February 23, 2007.

Reconciliation of the deposit will be completed within 6 months of the project
completion date. Upon reconciliation of project costs, if the amount of the
deposit made by the Customer exceeds actual project costs, the Company will
issue a refund to the Customer for the overpayment. If the actual project costs
exceed the amount the Customer has deposited, then the Customer shall pay the
balance within 10 days of receipt of an invoice from the Company.

 

14. Entire Agreement: This Agreement supersedes all previous representations,
negotiations understandings or agreements, either written or oral, between the
parties hereto or their representatives pertaining to the subject matter hereof
and constitute the entire agreement of the parties.



--------------------------------------------------------------------------------

LOGO [g26495img003.jpg]